Wade, C. J.
1. A “broker’s commissions are earned when, during the agency, he finds a purchaser ready, able, and willing to buy, and who actually offers to buy on the terms stipulated by the owner” (Park’s Ann. *578Code, § 3587, and note) ; and in view of the testimony of the defendant in this case, that the plaintiff (a broker suing for commission) “told me that Mr. Monerief [the would-be purchaser] was ready to take the property on the terms stated; . . I knew that Mr. Monerief was able to pay for the-property,” which evidence was corroborated by the testimony of the broker and of the would-be purchaser, the verdict in favor of the plaintiff can not be set aside by this court on the general grounds of the motion for a new trial.
Decided April 17, 1919.
Complaint; from city court of Thomasville—Judge W. H. Hammond. July 8, 1918.
Titus, Dekle & Hopkins, for plaintiff in error.
C. E. Hay, contra.
2. None of the special grounds show reversible error, and the judgment overruling the motion for a new trial is

Affirmed.


Jenkins and Luke, JJ., concur.